As filed with the Securities and Exchange Commission on April 1, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 20-F [ ] REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [x] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Fiscal Year Ended: December 31, 2012 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR [ ] SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 000-51341 (Commission file number) GENTIUM S.p.A. (Exact Name of Registrant as Specified in its Charter) NOT APPLICABLE (Translation of Registrant’s Name into English) Italy (Jurisdiction of incorporation or organization) Piazza XX Settembre 2 22079 Villa Guardia (Como), Italy +39 031 5373200 (Address, including zip code, and telephone number, including area code, of Registrant’s principal executive offices) Securities registered or to be registered pursuant to Section 12(b) of the Act. Name of each exchange Title of each class on which registered American Depositary Shares The Nasdaq Global Market Ordinary shares, no par value* The Nasdaq Global Market (Title of Class) Securities registered or to be registered pursuant to Section 12(g) of the Act: None Securities for which there is a reporting obligation pursuant to Section 15(d) of the Act: None Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. 15,038,483 ordinary shares • Not for trading, but only in connection with the registration of the American Depositary Shares. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [x] If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes [ ] No [x] Note – Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes [x] No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [x] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Indicate by check mark which basis of accounting the registrant has used to prepare the consolidated financial statements included in this filing: U.S. GAAP [x] International Financial Reporting Standards as issued by the International Accounting Standards Board [ ] Other [ ] If “Other has been checked in response to the previous question, indicated by check mark which financial item the registrant has elected to follow. Yes [ ] No [ ] If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [x] TABLE OF CONTENTS Page PART I 1 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 1 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 1 ITEM 3. KEY INFORMATION 1 GENTIUM S.P.A. 1 SELECTED CONSOLIDATED FINANCIAL DATA 3 CAPITALIZATION AND INDEBTEDNESS 5 REASONS FOR THE OFFER AND USE OF PROCEEDS 5 RISK FACTORS 6 FORWARD-LOOKING STATEMENTS 16 ITEM 4. INFORMATION ON THE COMPANY 16 HISTORY AND DEVELOPMENT OF THE COMPANY 16 BUSINESS OVERVIEW 19 ORGANIZATIONAL STRUCTURE 33 ITEM 4A. UNRESOLVED STAFF COMMENTS 34 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 34 OPERATING RESULTS 35 LIQUIDITY AND CAPITAL RESOURCES 43 RESEARCH AND DEVELOPMENT 47 OFF-BALANCE SHEET ARRANGEMENTS 48 TABULAR DISCLOSURE OF CONTRACTUAL OBLIGATIONS 49 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 51 DIRECTORS AND SENIOR MANAGEMENT 51 COMPENSATION 53 BOARD PRACTICES 57 EMPLOYEES 59 SHARE OWNERSHIP 59 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 60 MAJOR SHAREHOLDERS 60 RELATED PARTY TRANSACTIONS 62 INTERESTS OF EXPERTS AND COUNSEL 62 ITEM 8. FINANCIAL INFORMATION 63 CONSOLIDATED STATEMENTS 63 OTHER FINANCIAL INFORMATION 63 SIGNIFICANT CHANGES 63 ITEM 9. THE OFFER AND LISTING 64 OFFER AND LISTING DETAILS 64 PLAN OF DISTRIBUTION 64 MARKETS 64 SELLING SHAREHOLDERS 64 DILUTION 65 EXPENSES OF THE ISSUE 65 ITEM 10. ADDITIONAL INFORMATION 65 SHARE CAPITAL 65 MEMORANDUM AND ARTICLES OF ASSOCIATION 65 LIMITATION OF LIABILITY AND INDEMNIFICATION MATTERS 74 THE NASDAQ GLOBAL MARKET 74 COMPARISON OF ITALIAN AND DELAWARE CORPORATE LAWS 75 MATERIAL CONTRACTS 81 EXCHANGE CONTROLS 81 TAXATION 82 DIVIDENDS AND PAYING AGENTS 85 STATEMENTS BY EXPERTS 85 DOCUMENTS ON DISPLAY 85 SUBSIDIARY INFORMATION 86 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 86 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 86 PART II 89 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 89 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 89 ITEM 15. CONTROLS AND PROCEDURES 89 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 90 ITEM 16B. CODE OF ETHICS 90 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 90 ITEM 16D. EXEMPTION FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 91 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 91 ITEM 16F. CHANGE IN CERTIFYING ACCOUNTANT 91 ITEM 16G. CORPORATE GOVERNANCE 91 PART III 94 ITEM 17. CONSOLIDATED FINANCIAL STATEMENTS 94 ITEM 18. CONSOLIDATED FINANCIAL STATEMENTS 94 GENTIUM S.p.A.INDEX TO CONSOLIDATED FINANCIAL STATEMENTS 94 ITEM 19. EXHIBITS 95 PART I ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION GENTIUM S.P.A. We are a biopharmaceutical company focused on the development and manufacture of our primary product candidate, defibrotide, an investigational drug based on a mixture of single- and double-stranded DNA extracted from pig intestines.Our development of defibrotide has been focused on the treatment and prevention of a disease called hepatic veno-occlusive disease, or VOD, a condition that occurs when veins in the liver are blocked as a result of cancer treatments, such as chemotherapy or radiation, that are administered prior to stem cell transplantation.Severe VOD is the most extreme form of VOD and is linked to multiple-organ failure and high rates of morbidity and mortality. Defibrotide for the treatment and prevention of VOD has been given “orphan” status by the U.S. Food and Drug Administration, or FDA, and the European Medicines Agency, or EMA, which means that we will have limited market exclusivity upon regulatory approval.Defibrotide for the treatment and prevention of VOD has also been granted “orphan” status by the Korean Food and Drug Administration, or KFDA.In addition,defibrotide has been granted “fast-track product” designation by the FDA for the treatment of severe VOD prior to stem cell transplantation.To the best of our knowledge, there are no FDA or EMA approved treatments for this life-threatening disease. We have completed two clinical trials, a Phase III trial of defibrotide for the treatment of severe VOD with multiple organ failure in the U.S., Canada and Israel and a Phase II/III pediatric trial in Europe for the prevention of VOD.We also have an ongoing study for the treatment of VOD through our Investigational New Drug, or IND, protocol.While we have not yet obtained regulatory approval to market defibrotide, we are permitted to distribute defibrotide on a pre-approval basis througout the U.S. pursuant to our IND protocol, which we refer to as our cost recovery program, and throughout the rest of the world on a named patient basis, which we refer to as our named-patient program, or NPP. We expect to collect additional usage tolerability and safety data from patients of our cost recovery and named-patient programs to support our regulatory filings. On May 10, 2011, we announced the filing of our Marketing Authorization Application, or MAA,under a centralized procedure with the EMA for defibrotide for the treatment and prevention of VOD in adults and children.On March 21, 2013, the EMA announced its decision to deny the approval of our MAA.We plan to appeal this decision and explore all possible options, including conducting additional clinical studies, with respect to obtaining regulatory approval from the EMA for defibrotide. On July 6, 2011, we announced the filing of our New Drug Application, or NDA,with the FDA for defibrotide for the treatment of VOD in adults and children undergoing hematopoietic stem cell transplantation.On August 17, 2011, we announced our voluntary withdrawal of our NDA following correspondence from the FDA identifying several potential “Refuse to File” issues regarding, among other things, the completeness and accuracy of our datasets. We have been working with contract research organizations, or CROs, and consultants to address the issues raised by the FDA and plan to resubmit our NDA in 2013. We have entered into a license and supply agreement with Sigma-Tau Pharmaceuticals, Inc., or Sigma-Tau (as assignee of Sigma-Tau Industrie Farmaceutiche Riunite S.p.A.) to commercialize defibrotide for the treatment and prevention of VOD in the Americas upon FDA approval, if any.Pursuant to the terms of this license agreement, between 2001 and 2010 we received US$ 11.35 million in milestone payments.We are entitled to an additional payment of US$ 6 million following regulatory approval from the FDA to market defibrotide in the U.S., and a further US$ 2 million payment following the transfer of the approved NDA to Sigma-Tau.In addition, in connection with such agreement, Sigma-Tau has agreed to reimburse us with certain costs associated with the development of defibrotide. We continue to work with Sigma-Tau on our U.S. regulatory strategy. 1 In August 2011, we formed a wholly-owned subsidiary, Gentium GmbH, organized under the laws of Switzerland, as headquarters for our commercial operations.We have entered into license and/or supply and distribution agreements with specialized regional partners to distribute debibrotide, including on a named-patient basis, in the following territories: the Asian Pacific, the Middle East and North Africa, Europe, the Nordics and Baltics, Turkey, Israel and the Palestinian Authority.Certain of these regional partners have also agreed to assist us with local registration, marketing authorization, reimbursement, marketing, sales and distribution and medical affairs activities following regulatory approval, if any. We plan to distribute defibrotide in major European countries upon regulatory approval, if any,on our own. We have a manufacturing plant in Italy where we produce active pharmaceutical ingredients, or APIs, such as the defibrotide compound, sodium heparin, urokinase and sulglicotide.These APIs are subsequently used to make the finished forms of various drugs. With respect to defibrotide, we have contracted with Patheon S.p.A. to process the defibrotide compound into its finished form at Patheon’s manufacturing facility.We believe that we are the sole worldwide producer of defibrotide.Our operating assets are located in Italy. We have accumulated a deficit of approximately €92.07 million since our inception.We have been cash flow positive since 2010, primarily due to an up-front payment from Sigma-Tau Pharmaceuticals Inc. in connection with the expansion of the license for defibrotide in the Americas, and revenue and cash-flow generated from the cost recovery and named-patient programs.While we expect that existing cash and cash equivalents together with the anticipated cash flow from product sales will be sufficient to support our current operations for at least the next twelve months, if we have expenditures above our current expectations, or if we are unable to generate sufficient revenue and cash-flow through our cost recovery and named-patient programs, we may need to obtain additional capital through equity or debt financing, loans and collaborative agreements with corporate partners, which may not be available to us on favorable terms, if at all. We are subject to a number of risks, including our ability to successfully obtain regulatory approval for defibrotide, the uncertainty that defibrotide will become a successful commercial product, our ability to generate projected revenue through our named-patient and cost recovery programs, our dependence on corporate partners, our ability to obtain financing, if necessary, and potential changes in the health care industry.These risks are described in more detail under “Risk Factors” in this annual report.The risks described are not the only risks we face. Additional risks to which we are subject include those not presently known to us and those risks that we currently deem immaterial.Our business, financial condition and operations could be materially adversely affected by any of these risks. The trading price of our securities could decline as a result of any of these risks and you may lose all or part of your investment.The discussion of risks includes or refers to forward-looking statements; you should read the explanation of the qualifications and limitations on such forward-looking statements discussed elsewhere in this annual report. 2 SELECTED CONSOLIDATED FINANCIAL DATA The following selected consolidated financial data should be read in conjunction with “Operating and Financial Review and Prospects” and our consolidated financial statements and the related notes appearing elsewhere in this annual report.The selected consolidated financial data as of December 31, 2011 and December 31, 2012 and for the three years ended December 31, 2012 are derived from our audited consolidated financial statements, which are included in this annual report.The selected financial data as of December 31, 2008, December 31, 2009 and December 31, 2010 and for the years ended December 31, 2008 and December 31, 2009 are derived from our audited financial statements, which are not included in this annual report.Our historical results are not necessarily indicative of results to be expected in any future period. The convenience translation into U.S. dollars is solely for the benefit of the reader, and does not imply that our results would actually have been these amounts in U.S. dollars had the U.S. dollar been our functional currency. Statement of Operations Data: For the Years Ended December 31, (000s omitted except per share data) Revenues: Product sales to related party € € €
